     Case 2:13-cv-09350-JC Document 254 Filed 09/10/19 Page 1 of 1 Page ID #:5286

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         2:13-cv-09350-JC                                               Date      September 10, 2019
 Title            Emmanuel Bracy v. City of Los Angeles, et al.




 Present: The Honorable         Jacqueline Chooljian, United States Magistrate Judge
                 Kerri Hays                                CS 9-10-19                              None
                Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorney Present for Plaintiff:                    Attorneys Present for Defendants:
       Cory Brente (standing in for Brian Dunn)                              Peter Ferguson
                                                                              Cory Brente
                                                                              Kelly Kades
 Proceedings:                 TELEPHONIC STATUS CONFERENCE

        Case called. Counsel for defendants state their appearances. In accordance with the
September 9, 2019 email sent by plaintiff’s counsel Brian Dunn to the Clerk which the Court read into
the record, Cory Brente stands in for plaintiff’s counsel Brian Dunn. Counsel advise the Court that they
have reached a settlement, subject to the approval of the City Council/appropriate City authorities. The
Court continues the matter for further telephonic status conference on December 10, 2019 at 10:00 a.m.




                                                                                                   :      08
                                                              Initials of Preparer   klh




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                     Page 1 of 1
